
	
		II
		Calendar No. 405
		111th CONGRESS
		2d Session
		H. R. 934
		[Report No. 111–197]
		IN THE SENATE OF THE UNITED
		  STATES
		
			July 16, 2009
			Received; read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			May 24, 2010
			Reported by Mr.
			 Bingaman, without amendment
		
		AN ACT
		To convey certain submerged lands to the
		  Commonwealth of the Northern Mariana Islands in order to give that territory
		  the same benefits in its submerged lands as Guam, the Virgin Islands, and
		  American Samoa have in their submerged lands.
	
	
		1.Conveyance of certain
			 submerged lands to the Commonwealth of the Northern Mariana Islands
			(a)In
			 generalThe first section of
			 Public Law 93–435 (48 U.S.C. 1705) is amended by inserting the
			 Commonwealth of the Northern Mariana Islands, after
			 Guam, each place it appears.
			(b)References to
			 date of enactmentFor the purposes of the amendment made by
			 subsection (a), each reference in Public Law 93–435 (48 U.S.C. 1705) to the
			 date of enactment shall be considered to be a reference to the
			 date of the enactment of this section.
			
	
		May 24, 2010
		Reported without amendment
	
